      Case 2:20-cv-00980-WBV-DPC Document 80 Filed 08/07/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


AHMED BAQER, KLABERT JOSEPH                     *
GUILLOT, JR., and KLABERT                       *
JOSEPH GUILLOT, SR.,                            *
          Plaintiffs                            *
                                                *
versus                                          * CIVIL ACTION
                                                *
ST. TAMMANY PARISH GOVERNMENT,                  * NO. 2:20-cv-00980
a/k/a ST. TAMMANY PARISH COUNCIL;               *
ST. TAMMANY PARISH SHERIFF’S OFFICE;* JUDGE WENDY B. VITTER
RANDY SMITH, in his official and individual *
capacity; RODNEY J. STRAIN, in his official * MAG. DONNA PHILLIPS CURRAULT
and individual capacity; GREG LONGINO, in *
his official and individual capacity; and LACEY *
KELLY, in her official and individual capacity, *
               Defendants                       *
* * * * * * * * * * * * * * * * * * * * * *

           DEFENDANT ST. TAMMANY PARISH GOVERNMENT’S
    REPLY MEMORANDUM IN SUPPORT OF ITS 12(b)(6) MOTION TO DISMISS

MAY IT PLEASE THIS HONORABLE COURT:

       This reply memorandum is respectfully submitted on behalf of Defendant, St. Tammany

Parish Government, in further support of its Rule 12(b)(6) Motion to Dismiss (Rec. Doc. 69), and

in response to the Memorandum in Opposition to Defendant St. Tammany Parish Government’s

Rule 12(b)(6) Motion to Dismiss (Rec. Doc. 73). For the following reasons, and for those set forth

in the original Memorandum in Support of the Motion to Dismiss, St. Tammany Parish

Government (hereinafter, “STPG”), urges this Honorable Court to dismiss the claims against it

with prejudice as Plaintiffs have failed to set forth any viable federal or state law claims against
       Case 2:20-cv-00980-WBV-DPC Document 80 Filed 08/07/20 Page 2 of 5




STPG, and dismissal is warranted pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state claim upon which relief can be granted.

        As STPG has acknowledged in its original Memorandum in Support of its Rule 12(b)(6)

Motion to Dismiss (Rec. Doc. 69-1), the court must accept all “well-pleaded facts” in a complaint

as true on a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 677-78, 129 S. Ct. 1937, 173 L.

Ed. 2d 868 (2009). However, mere conclusory statements by the complainant are not sufficient to

support a cause of action. Id.

        If there are insufficient factual allegations to raise a right to relief above the speculative

level, or if it is apparent for the face of the complaint that there is an insuperable bar to relief, the

claim must be dismissed. Bell Atl. Corp v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167

L.Ed.2d. 929 (2007).

        This District Court has consistently and very recently dismissed claims against parish and

local governing authorities for threadbare claims that such governing authorities are liable for

conditions at a jail operated by the parish sheriff or for the conduct of deputy sheriffs. See

Courteaux v. Larpenter, No. 19-13173, 2020 WL 2771755, 2020 U.S. Dist. LEXIS 94134, p. 19-

20 (E.D. La. 4/27/2020); Cousin v. St. Tammany Parish Jail, No. 14-1514, 2015 WL 5017113,

2015 U.S. Dist. LEXIS 110309 (E.D. La. 8/19/15); Broussard v. Foti, No. 00-2318, 2001 WL

258055, 2001 U.S. Dist. LEXIS 258055 (E.D. La. 3/14/2001); Salvagio v. Doe, No. 13-5182, 2013

WL 6623921, 2013 U.S. Dist. LEXIS 175973 (E.D. La. 12/16/13).

        In their Opposition brief, Plaintiffs repeatedly state that STPG has an obligation to fund

and maintain the parish jail (Rec. Doc. 73, p. 4, 6, 7). STPG does not deny its obligation to fund

the jail under state statutory law. 1 However, Plaintiff’s Complaint at Law (Rec. Doc. 1) is entirely


11
  With respect to maintenance of the jail, the parish’s obligation is one merely to fund, not actually provide any
physical maintenance. “Actual provision of maintenance is the parish sheriff’s responsibility.” See Courteaux v.

                                                        2
       Case 2:20-cv-00980-WBV-DPC Document 80 Filed 08/07/20 Page 3 of 5




devoid of any allegations related to the funding or maintenance of the jail by STPG. Plaintiffs’

attempt to raise claims in their opposition brief that STPG may have failed to properly exercise its

duty to fund the jail 2 does not create a viable cause of action against STPG and cannot defeat the

Motion to Dismiss.

         As discussed at length in the original Memorandum in Support, a parish or local governing

authority is responsible for the expenses of the jail, but the sheriff is responsible for day-to-day

operations of the jail and care of inmates. See Griffin v. Foti, 523 So.2d 935, 938 (La. App. 4 Cir.

4/12/1988), citing Amiss v. Dumas, 411 So.2d 1137, 1141 (La. App. 1 Cir. 1982). See also Fairley

v. Stalder, 294 Fed. App’x 805, 812 (5th Cir. 2008). Accordingly, § 1983 claims against a parish

or local governing authority must be dismissed when a complaint fails to allege that the jail was

physically deficient or insufficiently funded. See Broussard v. Foti, supra, 2001 WL 258055;

Courteaux v. Larpenter, supra, 2020 WL 2771755.

         The alleged unconstitutional conduct of keeping inmates in holding cells for excessive

periods of time is not an allegation of insufficient funding or maintenance of the jail. In fact,

although also not directly related to funding or maintenance, Plaintiffs state in their Complaint at

Law that “[a]t all relevant times, when as many as twenty-four (24) inmates were being held in

twenty (20) feet by ten (10) feet individual intake holding cells and being forced to sleep on

concrete, ST. TAMMANY PARISH and ST. TAMMANY PARISH SHERIFF had numerous open

beds.” (Rec. Doc. 1, ¶ 73).




Larpenter, supra, 2020 U.S. Dist. LEXIS 94134, p. 18, citing Rue v. Gusman, No. 09-6480, 2010 WL 1930936, p. 4,
2010 U.S. Dist. LEXIS 46162 (E.D. La. 5/11/10); Griffin v. Foti, 523 So.2d 935, 938-39 (La. App. 4th Cir. 4/12/1988),
writ denied, 531 So.2d 272 (La. 1988).
2
  Allegations of insufficient funding of the St. Tammany Parish Jail raised in Plaintiffs’ opposition brief are unfounded
and expressly denied by STPG.

                                                           3
      Case 2:20-cv-00980-WBV-DPC Document 80 Filed 08/07/20 Page 4 of 5




       The Middle District of Louisiana case cited by Plaintiffs in an attempt to defeat the instant

Motion to Dismiss is easily distinguished from the case at hand. In Colbert v. City of Baton Rouge,

No. 17-00028, 2018 WL 344966, 2018 U.S. Dist. LEXIS 4069, which involved the death of a 17-

year-old inmate, plaintiffs “expressly pleaded that [City of Baton Rouge/Parish of East Baton

Rouge] violated its duty to fund and physically maintain the prison.” Id, 2018 U.S. Dist. LEXIS

4069, p. 15 (emphasis added). In contrast, Plaintiffs here have not made any allegations against

STPG related to the funding or maintenance of the jail. The Colbert plaintiffs also alleged that the

inmate’s death was caused in part by inadequate provision of mental health services, which it

related to the parish’s alleged failure to properly fund the prison’s health care program. Here, there

is no allegation of insufficient funding, much less any alleged connection between STPG’s

obligation to fund the jail and the alleged decision to keep inmates in holding cells.

       STPG’s sole obligation under the law is to fund the parish jail, including sufficient funds

for the maintenance of the physical structure. See La. R.S. §§ 15:304, 15:702, and 33:4715.

Plaintiff’s Complaint at Law fails to raise any claims related to STPG’s funding obligation to

support its federal and state law claims against STPG. Accordingly, as supported by the case law

cited herein and in the original Memorandum in Support, STPG’s Rule 12(b)(6) Motion to Dismiss

should be granted and the claims against it should be dismissed with prejudice.

                                        Respectfully submitted,

                                        s/Emily G. Couvillon_____________________________
                                        EMILY G. COUVILLON (LA BAR ROLL #31114)
                                        CARY J. MENARD (LA BAR ROLL #09426)
                                        Assistant District Attorneys – 22nd Judicial District
                                        Civil Division
                                        21454 Koop Drive, Suite 2G, Mandeville, LA 70471
                                        Telephone : (985) 898-3427
                                        Email :       ecouvillon@22da.com
                                                      cmenard@22da.com
                                        Counsel for St. Tammany Parish Government

                                                  4
     Case 2:20-cv-00980-WBV-DPC Document 80 Filed 08/07/20 Page 5 of 5




                                       CERTIFICATE

       This is to certify that I electronically filed the foregoing with the Clerk of Court using the

CM/ECF system this 6th day of August, 2020.



                                      s/Emily G. Couvillon_____________________________
                                      EMILY G. COUVILLON




                                                 5
